HAMILTON, J.
Epitomized Opinion
Published Only In Ohio Law Abstract
Carl M. Voelkel was arrested, charged with failing and refusing to pay an occupational tax, as a practicing dentist in the city of Cincinnati, and he was found guilty and fined by the Municipal Court of Cincinnati, and adjudged to stand committed to the workhouse until the fine and costs were paid. The prosecution was under an ordinance of the city which provided for the levying- of an occupational tax, and for a fine upon conviction of violating- the ordinance. Voelkel prosecuted error to the Common Pleas, which affirmed the conviction and he thereupon prosecuted error to the' Court of Appeals, contending that the ordinance was unconstitutional. Held:
The levy of an occupational tax is a valid exercise of the legislative power of the city. 99 OS. 220.
The Ohio Constitution provides that no person shall be imprisoned for debt unless in cases of fraud. Whether the section of the ordinance provided for a fine is constitutional depends upon the question whether an occupational tax, when due and payable, is a debt. That a tax is not a debt, but simply an impost levied for the support of the government was decided in 83 OS. 36. Judgment affirmed.